SuprAeme Gourt
OF
Nevapa

(0) (947A BE

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

NICOLE BOATNER, No. 84979
Appellant,
i FILED
RANDY BROWN,
Respondent. JUL 21 2022

 

 

ELIZABETH A. BROWN

CLERK Gre COURT
ORDER DISMISSING APPEAL yah,

This is a pro se appeal from a district court order awarding
respondent temporary sole legal and physical custody of the parties’ minor
children. First Judicial District Court, Carson City; James E. Wilson,
Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. No statute or court rule allows an appeal
from a temporary custody order. See Brown v. MHC Stagecoach, LLC, 129
Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court “may only consider
appeals authorized by statute or court rule”); In re Temporary Custody of
Five Minor Children, 105 Nev. 441, 777 P.2d 901 (1989) (stating that no
appeal may be taken from temporary custody orders subject to periodic
mandatory review); NRAP 3A(b)(7) (allowing an appeal from a district court
order that finally alters custody of minor children). Accordingly, this court

lacks jurisdiction and

ORDERS this appeal DISMISSED.

p\er lab, J,

Hardesty

Ahk 8 (i id. [Derren J.

Stiglich Herndon

 
cc: Hon. James E. Wilson, District Judge
Nicole Boatner
Randy Brown
Carson City Clerk

Supreme Court
OF
NEvaADA

(0) 1947\ ERB 2